LINDER, J.
Employer has filed a petition for reconsideration of our opinion in this case. Labor Ready, Inc. v. Mann, 158 Or App 666, 976 P2d 89 (1999). We allow reconsideration to modify our opinion as follows: (1) The sentence at the end of the first paragraph of page 1 of the slip opinion is corrected to delete the language that is bracketed and to add the language that is underlined: “Accordingly, we reverse the Board in part and remand the case for an award of interim compensation [beginning the 14th day after] due from the date employer received the September 26, 1996 letter.” (2) At page two of the slip opinion, the sentence beginning at line 11 is corrected to delete the language that is bracketed and to add the language that is underlined: “At the time of the hearing, employer [has] had neither accepted nor denied the compensability of claimant’s headache and vestibular disorders and [has not paid] did not pay interim compensation pending its decision to accept or deny the newly diagnosed conditions.”
Petition for reconsideration allowed; opinion modified; reversed and remanded for an award of interim compensation due from the date employer received claimant’s attorney’s letter of September 26,1996.